Exhibit 10.1

PINNACLE ENTERTAINMENT, INC.

EXECUTIVE AND TEAM MEMBER STOCK OPTION GRANT NOTICE AND OPTION AGREEMENT

(2015 Equity and Performance Incentive Plan)

Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect our guests and Pinnacle
Entertainment, Inc. (the “Company” or “Pinnacle”). I am pleased to inform you
that, in recognition of the role you play in our collective success, you have
been granted an option to purchase shares of the Company’s common stock. This
award is subject to the terms and conditions of the Pinnacle Entertainment, Inc.
2015 Equity and Performance Incentive Plan, this Grant Notice, and the following
Stock Option Agreement. The details of this award are indicated below.

 

Optionee:

  

 

  

Date of Grant:

  

 

  

Number of Shares subject to the Option:

  

 

  

Exercise Price Per Share:

  

 

  

Term of Option:

  

 

  

Vesting Commencement Date:

  

 

  

Type of Option:

  

Nonqualified Stock Option

  

Stock options can be a great opportunity for individual wealth creation. As our
Company becomes more valuable through management running the business better and
through growth opportunities, the value or price of a share of the Company’s
common stock should increase. Through your efforts and the efforts of your
colleagues, you have the ability to help increase the value of our Company for
all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2015 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Optionee an option to purchase the number of shares of the Common Stock
of the Company (the “Shares” or the “Option Shares”) set forth on the Grant
Notice, at the exercise price per Share set forth on the Grant Notice, and in
all respects subject to the terms, definitions and provisions of the Plan, which
is incorporated herein by reference, and this Agreement (the “Option”).

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan. For purposes of this Agreement,
the following definitions shall apply:

1. “Executive” shall mean an executive officer of the Company.

2. “Termination Date” shall mean the date on which the Optionee’s Continuous
Status as an Employee, Director or Consultant terminates.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1. Acceptance of Agreement. Optionee has reviewed all of the provisions of the
Plan, the Grant Notice and this Stock Option Agreement. By electronically
accepting this Option according to the instructions provided by the Company’s
designated broker, Optionee agrees that this electronic contract contains
Optionee’s electronic signature, which Optionee has executed with the intent to
sign this Agreement, and that this Option is granted under the Plan and governed
by the terms and conditions of the Plan, the Grant Notice, this Stock Option
Agreement and the applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Optionee.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee on questions relating to the Plan, the Grant
Notice, this Stock Option Agreement, and, solely as they relate to this Option,
the applicable provisions (if any) contained in a written employment agreement
between the Company or an Affiliate and the Optionee.

2. Grant and Terms of Stock Option.

2.1 Grant of Option. Pursuant to the Grant Notice and this Agreement, the
Company has granted to the Optionee the right and option to purchase, subject to
the terms and conditions set forth in the Plan and this Agreement, all or any
part of the number of Shares set forth on the Grant Notice at a purchase price
per Share equal to the exercise price per Share set forth on the Grant Notice.
An Option granted pursuant to the Grant Notice and this Agreement shall be a
Nonqualified Stock Option.

2.2 Vesting and Term of Option. This Section 2.2 is subject to the provisions of
the Plan and the other provisions of this Agreement and as otherwise provided in
a written employment agreement between the Company or an Affiliate and the
Optionee.

2.2.1 This Option shall vest and become exercisable in four equal annual
installments on first, second, third and fourth anniversaries of the Vesting
Commencement Date (each a “Vesting Date”) subject to the Grantee’s Continuous
Status as an Employee, Director or Consultant through each applicable Vesting
Date.

 

- 2 -



--------------------------------------------------------------------------------

2.2.2 The “Term” of this Option shall begin on the Date of Grant set forth in
the Grant Notice and end on the expiration of the Term specified in the Grant
Notice. No portion of this Option may be exercised after the expiration of the
Term.

2.2.3 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant for any reason other than death, Disability, or
Cause:

2.2.3.1 the portion of this Option that is not vested and exercisable as of the
Termination Date shall not continue to vest and shall be immediately cancelled
and terminated; and

2.2.3.2 the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of:

 

  (a) the expiration of the Term and

 

  (b) the following date:

(i) if the Optionee is a not an Executive, ninety (90) days after the
Termination Date, and

(ii) if the Optionee is an Executive, the one-year anniversary of the
Termination Date.

2.2.4 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant due to death or Disability:

2.2.4.1 the portion of this Option that is not vested and exercisable as of the
Termination Date shall not continue to vest and shall be immediately cancelled
and terminated; and

2.2.4.2 the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of (a) the
expiration of the Term and (b) the one-year anniversary of the Termination Date.

2.2.5 If Optionee’s Continuous Status as an Employee, Director or Consultant is
terminated for Cause, or if, after the termination of Optionee’s Continuous
Status as an Employee, Director or Consultant, the Committee determines that
Cause existed before such termination, this entire Option shall not continue to
vest, shall be cancelled and terminated as of the Termination Date, and shall no
longer be exercisable as to any Shares, whether or not previously vested.

3. Method of Exercise.

3.1 Delivery of Notice of Exercise. This Option shall be exercisable by delivery
of instructions, which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan. Exercise of the Option shall be performed by
online execution of exercise through the designated broker’s internet tool, or
delivery of verbal instruction to the designated broker’s customer service agent
if so permitted by the designated broker, together with such information as the
broker shall require to complete the transaction; or a combination thereof. The
Option shall be deemed to be exercised no earlier than receipt by the designated
broker of such exercise instructions accompanied by the aggregate exercise
price. This Option may not be exercised for a fraction of a Share.

3.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as

 

- 3 -



--------------------------------------------------------------------------------

amended (whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of any national securities exchange or other
market system on which the Common Stock is then listed and all applicable
requirements of any Applicable Laws and of any regulatory bodies having
jurisdiction over such issuance. As a condition to the exercise of this Option,
the Company may require the Optionee to make any representation and warranty to
the Company as may be necessary or appropriate, in the judgment of the
Committee, to comply with any Applicable Law.

3.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (c) by delivery of the exercise instructions together with any other
documentation as the designated broker (and Optionee’s broker, if applicable)
require(s) to effect an exercise of the Option and delivery to the Company of
the sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price, (d) by such other method as the Committee may permit, (e) by
having the Company withhold from the Shares which would otherwise be issued on
the exercise of an Option, or, (f) any combination of any of the foregoing. In
addition, the Committee may impose such other conditions in connection with the
delivery of Shares in satisfaction of the exercise price as it deems appropriate
in its sole discretion.

3.4 No Rights as a Stockholder. Until the stock certificate evidencing Shares
issued upon exercise of this Option is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares, notwithstanding the exercise
of the Option.

4. Non-Transferability of Option. Except as provided below, this Option may not
be sold, assigned transferred in any manner, pledged or otherwise encumbered
other than by will or by the laws of descent or distribution or to a beneficiary
designated pursuant to the Plan, and may be exercised during the lifetime of
Optionee only by Optionee or the Optionee’s guardian or legal representative.
Subject to all of the other terms and conditions of this Agreement, following
the death of Optionee, this Option may, to the extent it is vested and
exercisable by Optionee in accordance with its terms on the date of death, be
exercised by Optionee’s beneficiary or other person entitled to exercise this
Option in the event of Optionee’s death under the Plan. This Option may be
assigned, in whole or in part, during the Optionee’s lifetime to one or more
Family Members of the Optionee. Rights under the assigned portion may be
exercised by the Family Member(s) who acquire a proprietary interest in such
Option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the Option immediately before such
assignment and shall be set forth in such documents issued to the assignee as
the Committee deems appropriate.

5. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

6. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including Shares as to which this Option would not otherwise be exercisable.

7. General.

7.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

 

- 4 -



--------------------------------------------------------------------------------

7.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

7.3 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any Affiliate.

7.4 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed, and references to “Company” in respect of such
distributed stock shall be deemed to refer to the company to which such
distributed stock relates.

7.5 Change of Control. The Company’s contemplated separation of its operations
into an independent publicly-traded company shall not constitute a Change of
Control under either the Plan or this Agreement and the treatment of the Option
shall be governed by the applicable transaction documents.

7.6 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

7.7 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

7.8 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

7.9 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

7.10 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

7.11 Arbitration.

7.11.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 7.11 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered

 

- 5 -



--------------------------------------------------------------------------------

ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of Las Vegas, Nevada.

7.11.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

7.11.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

7.11.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

7.11.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

7.12 Withholding Taxes. The Company shall be entitled to require a cash payment
by or on behalf of the Optionee and/or to deduct from the Shares or cash
otherwise issuable hereunder or other compensation payable to the Optionee the
minimum amount of any sums required by federal, state or local tax law to be
withheld in respect of the Option, its exercise or any payment or transfer under
or with respect to the Option.

7.13 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

7.14 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the

 

- 6 -



--------------------------------------------------------------------------------

parties, sections, paragraphs and exhibits of and to this Agreement; and
(e) periods of days, weeks or months mean calendar days, weeks or months.

7.15 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Option granted under the Plan, future options that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means. Optionee hereby consents to receive
such documents delivered electronically or to retrieve such documents furnished
electronically, as applicable, and agrees to participate in the Plan through any
online or electronic system established and maintained by the Company or another
third party designated by the Company.

7.16 Data Privacy. Optionee agrees that all of Optionee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Optionee’s participation in the Plan.

7.17 Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Grant Notice, the Plan and this
Agreement.

7.18 Complete Agreement. The Grant Notice, this Stock Option Agreement, the
Plan, and the applicable provisions (if any) contained in a written employment
agreement between the Company or an Affiliate and the Optionee constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.

7.19 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 7 -